


115 HR 5528 IH: Speed Warrior Outcomes, Research, Detection and Diagnosis Act of 2018
U.S. House of Representatives
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5528
IN THE HOUSE OF REPRESENTATIVES

April 17, 2018
Mr. Bacon (for himself, Mr. Kelly of Mississippi, Mr. Brady of Pennsylvania, Ms. Shea-Porter, and Ms. Rosen) introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To direct the Secretary of Defense to submit to Congress a plan for improvements to traumatic brain injury and post-traumatic stress research.

 
1.Short titleThis Act may be cited as the Speed Warrior Outcomes, Research, Detection and Diagnosis Act of 2018 or the SWORDD Act of 2018. 2.FindingsCongress finds the following: 
(1)The Department of Defense and the Defense and Veterans Brain Injury Center estimate that 22 percent of all combat casualties from conflicts in Iraq and Afghanistan are brain injuries, compared to 12 percent of Vietnam-related combat casualties. (2)The complex physiology of the human brain presents unique challenges in the diagnosis and treatment of these injuries, and places significant emotional and financial burdens on families living with those who suffer from post-traumatic stress and traumatic brain injuries. 
(3)Despite considerable effort and investment devoted to the diagnosis and treatment of invisible wounds incurred from military service during the past decade, detection and diagnostic methods, therapies, and outcomes for post-traumatic stress and traumatic brain injuries are still not reaching the military and veteran population fast enough. (4)Accelerating innovation and treatment delivery for brain disease, particularly traumatic brain injury and post-traumatic stress, would be assisted by policies to improve collaboration between the Department of Defense, the National Institutes of Health, the Department of Veterans Affairs, and medical research translation offices at major universities. 
(5)Existing interagency mechanisms, such as the Federal Interagency Traumatic Brain Injury Research and the Chronic Effects Neurotrama Consortium, play an important role in enabling breakthrough therapies for traumatic brain injury and post-traumatic stress by sharing science between military and nonmilitary patients affected by brain disease; however, new partnerships, policies, and processes are required to speed treatment by more effectively combining scientific research, commercial technologies, and private equity firm resources to accelerate the detection, diagnosis, and delivery of therapies for military patients. (6)Within the Department of Defense, the Defense Health Agency serves as the lead advocate for brain disease diagnosis and treatment for members of the Armed Forces. 
3.Plan for improvements to traumatic brain injury and post-traumatic stress researchNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code) a report containing the following: (1)A plan— 
(A)for the Director of the Defense Health Agency, in collaboration with the National Institutes of Health, the Secretary of Veterans Affairs, major universities, and private firms, as appropriate, to accelerate cooperative research, development, and the fielding of breakthrough therapies for traumatic brain injury and post-traumatic stress;  (B)describing actions for the Director to maximize the coordination and use of scientific research efforts carried out by other elements of the Department of Defense, the National Institutes of Health, the Secretary of Veterans Affairs, major universities, and private firms, as appropriate; 
(C)describing the strategy of the Department of Defense to leverage existing other transaction agreements pursuant to section 2371 of title 10, United States Code, such as the Medical Technology Enterprise Consortium of the Army, to encourage financial collaboration and accelerate breakthrough therapies for the treatment of traumatic brain injury and post-traumatic stress; and (D)describing new processes to accelerate scientific research and delivery of breakthrough therapies for traumatic brain injury and post-traumatic stress. 
(2)Recommendations by the Secretary for executive or legislative actions necessary to carry out the plan.  